Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAI, Chuang 
CN 104369635.
Cai discloses a convertible vehicle comprising 4 wheels, or tools.  Said tools comprising a first set of blades in the form of spokes extending from hub 8 to a ground engaging wheel, see fig. 6, configured for a driving mode.  A second set of blades (7) configured for a flight mode, and a single engagement mechanism employed to change said vehicle from one mode to another.  Said single engagement mechanism being disclosed by Cai in the form of a transmission, as described in the second and third embodiments, figs. 7-8, and 9, respectively.  Further, see embodiment four, which speaks to another single engagement mechanism, or transmission.  Additionally, said engagement mech. is connected to a power source (actuator 11) via a moveable arm (9).  
Although a third or water mode isn’t fully disclosed, it remains that it is addressed, see Cai’s Last Embodiment section, and it is inherent that it exists within the design of Cai.  Therefore, this feature does not patentably distinguish the claimed invention.

Second embodiment
As shown in FIG. 7-8. This embodiment is compared with embodiment of: on each of said paddle assembly are installed with a motor, the motor is a high speed motor 13, the flight propeller 7 and wheel hub 8 coaxially fixed connection, each of the high-low speed motor 13 drives the mounted flying propeller of upper speed motor 7 of the paddle assembly 13 and wheel hub 8 to rotate at the same time.
flight propeller 7 and wheel hub 8 in this embodiment flying state in the air and ground running state are synchronous rotation, under the two state different rotating speed of the speed motor 13, through manual or control module automatically control motor 13 speed rotation or high speed rotation, when running on the ground state is low speed rotation, high speed rotating flying in the sky state.
Third Embodiment
As shown in FIG. 9. This embodiment is compared with embodiment of: on each of said paddle assembly are equipped with a motor and a transmission mechanism, the transmission mechanism comprises a gearbox 14 and a clutch; the gear box (14) comprises an input shaft and two output shafts, the input shaft is provided with a driving gear 15, on the two output shafts are equipped with driven gear 16, the driven gear 16 is a hub drive gear 17 and the flight propeller driving gear 18. the hub 8 is coaxially fixedly connected with fixedly connected with and the flight propeller driven flight propeller gear 18 meshed with gear and the wheel hub drive gear 17 engaged with the hub gear, the flight propeller 7 coaxial, said clutch for switching driving gear on the input shaft 15 to the wheel hub drive gear 17 or the flight propeller driving gear 18 are engaged.
the cab is provided with a clutch switch linked with the clutch, and the gear box 14 of the drive shaft coupling of the gear operating rod, ground running state, can manually push the drive gear 15 to a wheel hub drive gear 17 to drive hub 8 of the low speed rotation, when flying in the air state, manually pulling the drive gear 15 shifting to a flight propeller driving gear 18 so as to drive the propeller rotating at high speed.


Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai, as described above, in view of Kempshall 20190120077.
Although an electromagnetic clutch isn’t utilized within the device of Cai, it remains that electromagnetic clutches are very well known, see Kempshall for example, and could have easily been incorporated within Cai as a matter of design choice.  Therefore, the examiner takes Official Notice and this feature does not patentably distinguish the claimed invention.
Kempshall states:
[0071] The depicted embodiment includes the motor housing simply acting as a main body, incorporating the clutch mechanisms. The main body is divided into proximal body 142a and distal body 124b with clutch 144 residing therebetween. Proximal body 124a resides at least partially within collar 132 and clutch 146 resides therebetween. Clutches 144 and 146 may be any clutches known to a person of ordinary skill in the art including mechanical, electrical, and electromagnetic clutches. Clutches 144 and 146 are also connected to a power source that preferably resides on the body of the craft to which mounting arm 130 is attached.
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive.  All arguments are considered to be answered in the above final rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644